DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the specification, the term “kinematic chain” is indefinite. The specification defines element 120 as the kinematic chain. 
However, as clearly shown, element is not a chain. As well known in the art, a chain is a series of usually metal links or rings connected to or fitted into one another and used for various purposes (such as support, restraint, transmission of mechanical power, or measurement). 
As shown in fig 5, element 120 is composed of a lever 130 operatively connected to the drive member 110. Correction is required (see 112 2nd paragraph section below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 (and also in other depending claims), the term “type” in claim 1 and some other claims is indefinite. Correction is required.

Claim 1 also requires that the mechanism comprises a drive member that accumulate energy and then is used to automatically drive the handle. However, the drive member by itself is not capable of making that function. As seen in the drawings and disclosed in the specification, the mechanism comprises a kinematic member that will interact with the handle and the drive member to perform the desired function. Correction is required.

As to claim 5 (and other depending claims that the term is used), the limitation “kinematic chain” is indefinite since the 120 is not a chain (see Specification Objection above). Correction is required.

Claim 5 also is indefinite since there are two different “kinematic chains” claimed in lines 3 and 4. A broad interpretation will be given. Correction is required.

Claim 6, the term “drive kinematic chain” has no antecedent of basis. Correction is required.



Claim 10, the term “pop-out kinematic chain” has no antecedent of basis. Correction is required.

Claim 14, the claim requires a blocking means. However, it is unclear how the blocking means block the drive kinematic member during the push in action and why. Correction is required. 

Claim 20 requires an electrical means to operated a pivot lever. First, there is no antecedent of basis for the pivot lever claimed. Second, the electrical means claimed is the motor 60, and that motor is to operate a lever 70 to allow an ejector lever 30 to electrically operate the handle. 
Therefore, in order t continue with the examination, the limitation will be interpreted as mentioned before, that the electrical means claimed is the motor 60, and that motor is to operate a lever 70 to allow an ejector lever 30 to electrically operate the handle. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 10,794,096 to Hamacher et al (Hamacher).

    PNG
    media_image1.png
    692
    1054
    media_image1.png
    Greyscale

Hamacher discloses an opening device that comprises a case (10); a handle (12) mounted movable in rotation relative to the case between at least a flush position (fig 1) in which the handle is entirely or partially housed within the and an ejected position (fig. 3) in which the handle is at least partially emerged from the case.
The device further comprises a mechanism configured to be mechanically triggered in response to at least one push-in action into the case (fig. 2). The completion of the 
The mechanism comprises a drive member (20) configured to accumulate a mechanical energy during the push-in action of the handle and to restitute a mechanical energy for driving in movement the handle as of the completion of the push-in action(s), so as to automatically drive in movement the handle over all or part of a stroke starting from a pushed position of the handle to the flush position through the ejected position.
The mechanism further comprises a pop-out kinematic member (42, 44) for mechanically pop the drive member (by means of 16, 36, 42, 44) and a drive kinematic member (16, 48, 50) to act on the handle. 
The drive kinematic member comprises a dampening member (48, 50) configured to slow down the handle.

Claim(s) 1, 5, 6, 10, 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR 3024173 to Perez et al (Perez).

    PNG
    media_image2.png
    558
    1538
    media_image2.png
    Greyscale

Perez discloses an opening device that comprises a case (2, 3); a handle (4) mounted movable in rotation relative to the case between at least a flush position (fig 11) in which the handle is entirely or partially housed within the and an ejected position (fig. 13) in which the handle is at least partially emerged from the case.
The device further comprises a mechanism configured to be mechanically triggered in response to at least one push-in action into the case (fig. 12). The completion of the 
The mechanism comprises a drive member (56) configured to accumulate a mechanical energy during the push-in action of the handle and to restitute a mechanical energy for driving in movement the handle as of the completion of the push-in action(s), so as to automatically drive in movement the handle over all or part of a stroke starting from a pushed position of the handle to the flush position through the ejected position.
The mechanism further comprises a pop-out kinematic member (50) for mechanically pop the drive member (by means of pop the handle) and a drive kinematic member (20, 30) to act on the handle. 
The drive kinematic member comprises a shaft for driving in movement of the handle provided with an eccentric (22) for transforming a rotary movement of the shaft into an alternating pivoting movement of the handle.
The pop-out kinematic member comprises push member with a spring forming a push-in stop for the handle and configured to urge a movement when releasing the handle.
The mechanism comprises means for blocking the drive kinematic member during the push-in action (by 46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3024173 to Perez et al (Perez) in view of US Pat No 10,794,096 to Hamacher et al (Hamacher).
Perez fails to disclose that the drive kinematic member comprises a dampening member.
Hamacher teaches that it is well known in the art to provide a dampening member (48, 50) configured to slow down the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Perez with a dampening member, as taught by Hamacher, in order to slow the movement of the handle.

Allowable Subject Matter
Claims 2, 7 (as interpreted above), 12, 13, 15, 17, and 20 (as interpreted above) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 8, 9, 18, 21, and 22 will also be allowed since the claims depend from the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 24, 2022